COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00253-CV


CASINO DEVELOPMENT GROUP,                                          APPELLANTS
LLC AND CDG-RED RIVER, LLC

                                         V.

AKIN GUMP STRAUSS HAUER &                                           APPELLEES
FELD, LLP, JOHN A. THOMPSON,
ASHER FINANCIAL, INC., RED
RIVER GAMING, LLC, FRANKLIN
REDDICK, CASINO
DEVELOPMENT GROUP-KIOWA I,
LLC, AND L. GREGORY WILSON


                                     ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 342-237823-09

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellants’ “Unopposed Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: October 2, 2014




                                    2